Citation Nr: 1450112	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  08-28 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left hand disability, to include DeQuervain's tenosynovitis.

2. Entitlement to an evaluation in excess of 10 percent for the postoperative residuals of a left wrist ganglion removal with residual scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of October 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2012, the Board remanded the appeal for further development.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System paperless claims files associated with the appeal.  A review of the documents in the Virtual VA file reveals a July 2014 appellant brief, VA treatment records from January 2012 to May 2013, and a May 2014 VA examination.  All other documents in both files are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required before the Board can adjudicate the appeal.

First, while a December 2012 VA treatment record notes that the Veteran is currently in receipt of Social Security Administration benefits, no attempt has yet been made to obtain these records.

Moreover, recent VA examinations did not substantially comply with the August 2012 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In evaluating the current severity of the left wrist disability, the prior remand directed the AOJ to have an examiner identify any and all pathology caused by and/or resulting exclusively from the Veteran's left wrist ganglion cyst as opposed to any pathology caused by any other disorder.  If such differentiation proved impossible, the remand directed the examiner to specifically so state, and to explain why the pathology could not be differentiated.  VA examinations from both September 2012 and May 2014 fail to address this issue.

Finally, while May 2014 VA examinations are of record, the most recent VA treatment records showing routine treatment are dated from May 2013.  On remand, the AOJ should ensure that the latest VA treatment records are associated with the claims file and that all records on file since the last supplemental statement of the case are considered.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any medical records from the Social Security Administration and any outstanding VA treatment records since May 2013.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Thereafter, forward the entire claims file to the examiner who prepared the May 2014 VA left wrist disability benefits questionnaire or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should, to the extent possible, identify any and all pathology caused by and/or resulting exclusively from the Veteran's left wrist ganglion cyst as opposed to any pathology caused by any other disorder.  Should such differentiation prove impossible, the examiner should specifically so state, and explain why the pathology cannot be differentiated.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claims.  Consideration must include all evidence received since the last supplemental statement of the case.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



